Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-14 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I and Group III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/10/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the defined expiration" in line 9 of claim 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the underlier" in line 14 of claim 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 15-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) 15 recite(s) the series of steps of determine a type of annualized forward volatility metric of a selected characteristic of a financial market to be generated; generate, a financial instrument, characterized by an expiration and a definition of a first underlying asset to be both determined and physically delivered upon the defined expiration, for trading by selecting a currently available futures contract characterized by a price and having a second underlying asset whose value is characterized by the selected characteristic, the price of the selected futures contract being indicative of market expectations of the second underlying asset's future value, wherein the definition specifies a set of options contracts as the first underlying asset, each having the selected futures contract as the underlier thereof, each of the set of options contract being characterized by a different strike price, relative to a price of the selected futures contract, to be determined upon the expiration of the generated financial instrument, wherein the strike price of each of the set of options contracts differs from price of the selected futures contract determined upon the expiration of the generated financial instrument by an interval; introduce the generated financial instrument into an listed for trading; and determine, subsequent to the introduction of the generated financial instrument, a current price of the introduced generated financial instrument based on prior trading thereof and generate the annualized forward volatility metric ("VolPOP") for an applicable time period ("t") 5Application Serial No. 16/404,096LSK Ref. No. 004672-18009B-US 
    PNG
    media_image1.png
    50
    513
    media_image1.png
    Greyscale
 Where: T is time to expiry, in years, of the set of options contracts from the defined expiration of the introduced generated financial instrument; t is the time or date for which this calculation is applicable; Ft is the 
This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of determine, generate, introduce, determine, and output by a processor and a memory coupled therewith; first logic stored in the memory and configured to be executed by the processor to cause the processor to; second logic stored in the memory and configured to be executed by the processor to cause the processor to;  third logic stored in the memory and configured to be executed by the processor to cause the processor to electronic financial instrument exchange market via an electronic exchange computer system coupled with the processor where upon it is automatically;  fourth logic stored in the memory and configured to be executed by the processor to cause the processor to; from the electronic exchange computer system are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d): Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp); Electronic recordkeeping (Alice Corp and Ultramercial), Automating mental tasks (Benson, Bancorp and CyberSource), and Receiving or transmitting data over a network.
Step 1: The claims are directed to the statutory categories of a method or a system. Step 1: Yes.
2A - Prong 1: Judicial Exception Recited? Yes. The claim recites the limitation of determine a type of annualized forward volatility metric of a selected characteristic of a financial market to be generated; generate, a financial instrument, characterized by an expiration and a definition of a first underlying asset to be both determined and physically delivered upon the defined expiration, for trading by selecting a currently available futures contract characterized by a price and having a second underlying asset whose value is characterized by the selected characteristic, the price of the selected futures contract being indicative of market expectations of the second underlying asset's future value, wherein the definition specifies a set of options contracts as the first underlying asset, each having the selected futures contract as the underlier thereof, each of the set of options contract being characterized by a different strike price, relative to a price of the selected futures contract, to be determined upon the expiration of the generated financial instrument, wherein the strike price of each of the set of options contracts differs from price of the selected futures contract determined upon the expiration of the generated financial instrument by an interval; introduce the generated financial instrument into an listed for trading; and determine, subsequent to the introduction of the generated financial instrument, a current price of the introduced generated financial instrument based on prior trading thereof and generate the annualized forward volatility metric ("VolPOP") for an applicable time period ("t") 5Application Serial No. 16/404,096LSK Ref. No. 004672-18009B-US 
    PNG
    media_image1.png
    50
    513
    media_image1.png
    Greyscale
 Where: T is time to expiry, in years, of the set of options contracts from the defined expiration of the introduced generated financial instrument; t is the time or date for which this calculation is applicable; Ft is the price of the selected futures contract; I is the interval between strike prices of each of the set of options contracts; and POPt is the current price of the introduced generated financial instrument; and wherein the fourth logic is further configured to cause the processor to output the generated annualized forward volatility metric. This limitation, as drafted, is a process that, under its broadest reasonable 
    PNG
    media_image1.png
    50
    513
    media_image1.png
    Greyscale
 Where: T is time to expiry, in years, of the set of options contracts from the defined expiration of the introduced generated financial instrument; t is the time or date for which this calculation is applicable; Ft is the price of the selected futures contract; I is the interval between strike prices of each of the set of options contracts; and POPt is the current price of the introduced generated financial instrument; and wherein the fourth logic is further configured to cause the processor to output the generated annualized forward volatility metric.  The mere nominal recitation of a generic computer and computer processors do not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
2A - Prong 2: Integrated into a Practical Application? No. The claim recites additional elements: “processor and a memory coupled therewith; first logic stored in the memory and configured to be executed by the processor to cause the processor to; second logic stored in the memory and configured to be executed by the processor to cause the processor to;  third logic stored in the memory and configured to be executed by the processor to cause the processor to electronic financial instrument exchange market via an electronic exchange computer system coupled with the processor where upon it is automatically;  fourth logic stored in the memory and configured to be executed by the processor to 
The “processor and a memory coupled therewith; first logic stored in the memory and configured to be executed by the processor to cause the processor to; second logic stored in the memory and configured to be executed by the processor to cause the processor to;  third logic stored in the memory and configured to be executed by the processor to cause the processor to electronic financial instrument exchange market via an electronic exchange computer system coupled with the processor where upon it is automatically;  fourth logic stored in the memory and configured to be executed by the processor to cause the processor to; from the electronic exchange computer system” in the steps is recited at a high level of generality, i.e., as a generic processor or generic computing device performing a generic computer function of processing data (determine a type of annualized forward volatility metric of a selected characteristic of a financial market to be generated; generate, a financial instrument, characterized by an expiration and a definition of a first underlying asset to be both determined and physically delivered upon the defined expiration, for trading by selecting a currently available futures contract characterized by a price and having a second underlying asset whose value is characterized by the selected characteristic, the price of the selected futures contract being indicative of market expectations of the second underlying asset's future value, wherein the definition specifies a set of options contracts as the first underlying asset, each having the selected futures contract as the underlier thereof, each of the set of options contract being characterized by a different strike price, relative to a price of the selected futures contract, to be determined upon the expiration of the generated financial instrument, wherein the strike price of each of the set of options contracts differs from price of the selected futures contract determined upon the expiration of the generated financial instrument by an interval; introduce the generated financial instrument into an listed for trading; and 
    PNG
    media_image1.png
    50
    513
    media_image1.png
    Greyscale
 Where: T is time to expiry, in years, of the set of options contracts from the defined expiration of the introduced generated financial instrument; t is the time or date for which this calculation is applicable; Ft is the price of the selected futures contract; I is the interval between strike prices of each of the set of options contracts; and POPt is the current price of the introduced generated financial instrument; and wherein the fourth logic is further configured to cause the processor to output the generated annualized forward volatility metric). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to the abstract idea. 
2B: Claims provide(s) an Inventive Concept? No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
As for dependent claims 16-28, these claims recite limitations that further define the abstract idea noted in claim 15.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


I JUNG LIU
Examiner
Art Unit 3697